DETAILED ACTION
This Office Action is in response to communications filed 7/26/2021.
Applicant has amended claims 1, 9, 11, 13, and 20.
Claims 1, 3-5, 7-11, 13, 14, and 16-20 are allowable.




Allowable Subject Matter
Claims 1, 3-5, 7-11, 13, 14, and 16-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Prior art(s) include:
Shan et al.		2009/0228802		CONTEXTUAL-DISPLAY ADVERTISEMENT
Shan discloses a method for creating contextual-display advertisements. A request for a contextual-display advertisement to be presented on a page is received. Upon receiving the request, the page is evaluated to determine the context of the page so that the resulting advertisement is contextually related to the requesting page. The contextually related text and base image are extracted from their respective database to be merged into a contextual-display advertisement. The visual characteristics of the advertisement text are manipulated to provide visual congruity among the elements of the advertisement. Additionally, the placement of the text on the base image is optimized to provide a contextual-image advertisement that is then rendered to be presented on the requesting page.
Bradley et al.		2016/0092935		ADVERTISEMENTS BLENDED WITH USER'S DIGITAL CONTENT
Bradley discloses systems and methods for generating customized advertising content by combining one or more content items with advertising content. The content items may comprise various forms of media content, including, video, audio, etc. Users may utilize an interface to accesses advertising content and content items. In one embodiment, the user may utilize the interface to integrate one or more content items with advertising content to generate customized advertising content. The interface may be used to further modify the customized advertising content. A computing device may monitor on more user's consumption of customized advertising content for various purposes.
Book		2007/0100688		Method and apparatus for dynamic ad creation
Book discloses methods and apparatus for selecting relating to content selection. In one aspect, the invention provides methods and apparatus for determining appropriate content based upon various other input data, particularly for individuals on whom personal data is already known. In another aspect of the invention provides method and apparatus for analyzing feedback statistics obtained from previously delivered content in order to update new content for delivery. Another aspect of the invention is combinations of content determination with the analysis of feedback statistics, preferably in real-time, to take into account not only individual preferences, but environmental and other factors. An embodiment of the present invention is directed toward personalized advertisements, with particularly preferred embodiments described that are implemented with an Internet media platform, an interactive digital television platform, as well as cross-platform implementations. 


Claim 1 is allowed because the best prior art of record, Shan, Bradley, and Book, alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
A computer implemented method of generating content associated with an object for advertising the object, the method comprising: 

controlling a communication unit comprising communication circuitry to receive a video of the object from a camera used to capture the video, 

generating a plurality of parts of the video of the object by segmenting the video based on time, 

calculating at least one of (i) a degree of shaking for each of the plurality of parts based on measured movement of the camera during capture of the corresponding part of the plurality of parts or based on processing images in the corresponding part of the plurality of parts to determine trajectories of feature points in the image, or (ii) similarity with a previous part for each of the plurality of parts based on processing images in the corresponding part of the plurality of parts to determine similarity between items in the corresponding part and the previous part; 

selecting some of the parts where the degree of shaking is less than a first predetermined value or the similarity is less than a second predetermined value, from among the plurality of parts; 

determining association data associated with the object, based on one or more of (i) characteristics of the selected parts, (ii) context information indicating a condition -2-KIM et al.Atty Docket No.: JAR-2834-0207 Appl. No. 15/150,619 Response to OA dated 04/27/2021 where the selected parts is displayed, and (iii) a degree of interest determined based on a number of times of content view or a real-time searching word provided from a web server; 

combining the selected parts and the association data to generate the content, and controlling a display to display the generated content.

When the individual steps of the claimed invention are each taken and considered separately and independently from one another, prior art can be found that teaches and/or discloses the elements of each of those individual steps (the above cited prior art references being some of the most notable).  However, when all of the steps of the invention as claimed are taken and considered together as a whole ordered combination, it would not have been considered obvious for one of ordinary skill in the 

Independent claims 11 and 20 are allowable based on a similar rationale.  Dependent claims 3-5, 7-10, 13, 14, and 16-19 are allowable based on the same rationale as the claims from which they depend.
The Examiner notes the Applicant's invention is directed to patent eligible subject matter under 35 U.S.C. §101. 
Under Step 2A Prong I of the §101 analysis, the claimed invention recited in the currently pending claims includes an abstract concept that, but for certain additional elements, are not meaningfully different than other similar claimed concepts which have been found by courts to be abstract ideas. This would include, in particular, those that fall within the “certain methods of organizing human activity” and/or “mental processes” groupings.  For instance, many of the steps of the limitations being claimed may be performed by a human in the mind or by using pen and paper.
However, under Step 2A Prong II of the §101 analysis, the claimed invention is considered to have been “practically applied.”  For instance, the claim recites additional elements including technological components such as the camera and video, as well as positively reciting, as part of the steps of the method, the performance of certain specific actions with are implemented by and require the camera and/or other such additional elements .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                         
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682